Exhibit 12.1 GENCO SHIPPING & TRADING LIMITED CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES (Amounts in thousands of dollars, except ratios) Six Months Ended June 30, Year Ended December 31, For the Period September 27, through December 31, 2007 2006 2005 2004 Earnings: Net Income $ 33,558 $ 63,522 $ 54,482 $ 907 Add: Interest Expense 7,298 9,694 10,737 242 Amortization of deferred financing costs 272 (A) 341 4,611 (B) - Earnings $ 41,128 $ 73,557 $ 69,830 $ 1,149 Fixed Charges: Interest expense $ 7,298 $ 9,694 $ 10,737 $ 242 Amortization of deferred financing costs 272 (A) 341 4,611 (B) - Total fixed charges $ 7,570 $ 10,035 $ 15,348 $ 242 Ratio of earnings to fixed charges 5.43x 7.33x 4.55x 4.75x (A) The Company refinanced its credit facilities on July 20, 2007, and this resulted in the write-off of unamortized deferred financing costs of $3,568 in the third quarter of 2007.The write-off is not included in the calculation. (B) The Company refinanced its credit facility on July 29, 2005, which resulted in the write-off of unamortized deferred financing costs associated with the prior facility.
